DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the preliminary amendment filed on 03/19/2021. As directed by the amendment: claims 1 – 3, 5 – 9, 12, 15 – 16, 18, 20 – 22 have been amended.  Thus, claims 1 – 24 are presently pending in this application. The Office acknowledges that no new subject matter has been added to the application. 
Response to Arguments
Applicant’s arguments, see page 8, filed 03/10/2021, with respect to the drawing objections have been fully considered and are persuasive. The replacement drawings filed on 3/10/2021 are not photographs but design sketches and do not add new matter to the disclosure. The drawing objections of Figs. 6, 7, 11A – 11D, 14D, and 18A have been withdrawn. 
Applicant’s arguments, see page 8, filed 03/10/2021, with respect to the specification objection have been fully considered and are persuasive. The edits to the specification overcome the objection.  The specification objection has been withdrawn. 
Applicant’s arguments, see page 8, filed 03/10/2021, with respect to the claim objections have been fully considered and are persuasive. The amendment of the claims to remain consistent with only use of the term “said” overcomes the objection.  The claim objections have been withdrawn. 
Applicant’s arguments, see page 9, filed 03/10/2021, with respect to the 112(b) rejections have been fully considered and are persuasive. The amendment to the claims to change “said suture needle guide channel” to “said needle driver guide channel” overcomes the rejection. The 112(b) rejections of claims 1 – 7, 12 – 18 and 20 – 22 have been withdrawn. 

Applicant’s arguments, see page 7, filed 03/19/2021, with respect to the USC 102(a)(1) rejection of claim 1 have been fully considered and are persuasive. The amendment of claim 22 to incorporate the recommended amendments by the Office overcame the prior art rejection of the claims.  The USC 102(a)(1) and USC 103 rejections of claims 22 – 24 have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Michael Doherty on 5/18/2021.
The application has been amended as follows: 
The claims as filed on 03/19/2021 have been amended as follows (note that any unlisted claims remain as filed on 03/19/2021):
18, wherein said elongated shaft of said needle driver has a width that is substantially equal to said width of said needle driver alignment guide.
Allowable Subject Matter
Claims 1 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 12, the prior art of record fails to teach or render obvious a suture needle package or a system for aligning a needle driver with a tip of a suture needle comprising, inter alia, a suture needle having a mid-section that is located between said proximal and distal ends of said suture needle and said mid-section of said suture needle is located outside of said needle driver guide channel and said needle driver alignment guide. Stone (US 5478344 A) and Hoftman (US 7441655 B) teaches the mid-section of the suture needle is located inside the needle driver guide channel not outside. Neither Chang (US 20190307446 A1) nor Yoshimi et al (US 20190099169 A1) teach a needle driver guide channel. Cerwin et al (US 5788062 A) teaches a suture needle package but the mid-section of the needle within the channel as well. Stone et al (US 5478345 A) teaches a similar device to (US 5478344 A) and does not teach the mid-section is outside the channel. Trauner et al (US 20200405299 A1) teaches a suture needle package with the needle tip and proximal end outside of the channel but the mid-section is within the channel. Neither Chang nor Yoshimi teach clamping in the similar manner. 
Regarding claim 22, the prior art of record fails to teach or render obvious a method of delivering a suture needle to a surgical site comprising, inter alia, moving said clamping assembly to said closed position for clamping said portion of said tapered section of said suture needle that it is positioned within said needle driver alignment channel, wherein said closed clamping assembly covers said tip with said tip being positioned between an upper surface of said lower jaw and a lower surface of said upper jaw for preventing exposure of said tip outside said clamping assembly. Stone (US 5478344 A) . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cerwin et al (US 5788062 A) which teaches a suture needle package
Cleon et al (US 3112825 A) see the Figs. 2 – 4, the needle/suture is more so pulled out, and the recesses are curved, and not straight like a channel
Stone et al (US 5478345 A) See Fig. 1 – it’s similar to the prior art that was already citied, except that it has a wheel assembly that can be rotated to access 3 different needles, not really teaching anything really different from the Stone reference previously utilized
Pereira et al (US 20170079638 A1) see Fig. 2, [0058] it teaches a long cylindrical device with one channel, with a suture needle having off the end with suture running through, again, in Fig. 4, [0060] it shows a needle in a channel, however the whole needle is in the channel whereas we needed the middle section outside of the channel
Trauner et al (US 20200405299 A1) See Figs. 4A – 4B, [0060] – [0061] this is a suture needle package , and there is a guide channel, however, the middle is within the channel, and the tips are not, whereas we needed the opposite with the middle section outside of the channel

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771